Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
2.	Claims 1-20 are pending and examined herein.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5.	The term “about” in claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
6.	The term “substantially parallel” in claims 7 and 17 is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Terron et al. “Conceptual design of the beryllium rotating target for the ESS-Bilbao facility” in view of Surrey, E. et al., "FAFNIR: Strategy and risk reduction in accelerator driven neutron sources for fusion materials irradiation data" Fusion Engineering and Design 89 (2014) 2108–2113.
13.	Regarding claim 1, Terron discloses a method, comprising: rotating a plurality of segments removably coupled to a rotary fixture , each of the segments of the plurality of segments including a solid neutron source layer (p. 35 “the design of the ESS-Bilbao target will consist of a rotating disk holding watercooled beryllium plates as it is sketched in Fig. 1”); flowing a coolant through coolant channel circuits of the plurality of segments (p. 35 “The coolant enters into the disk through its axis, is then distributed radially to the beryllium plates through the upper distribution channels, gets back towards the disk center through the collection of lower channels, and leave it coaxially through the disk axis as shown in Fig. 2); and directing a proton beam at the solid neutron source material such that the proton beam contacts a surface of each of a sequence of segments of the plurality of segments sequentially as the rotary fixture rotates, to cause the emission of neutrons from the solid neutron source layer (Fig. 3(a); p. 34, Abstract). Terron is silent as to the rotational speed of its rotary fixture. However, Terron states “[t]o ensure that every beam pulse hits a different beryllium plate, the accelerator and target will be synchronized using…readings of the disk velocity… (pp. 35-36) and discusses selecting a number of beryllium plates based on the beam frequency (section 4.1) to minimize temperature and mechanical stress on the target elements. Accordingly, Terron establishes that the rotational speed, number of target plates, and beam repetition rate are interrelated result-effective variables, thereby providing motivation for a skilled artisan to optimize these variables to produce desired effects. Furthermore, Surrey teaches a rotational target rotary fixture configured to rotate at a frequency of between about 100 rpm and 1800 rpm (see Figs. 3 (1000 rpm) and 4 (~500-4500 rpm) and associated text on pp. 2111). Surrey reinforces the disclosure of Terron regarding the interrelation of rotation speed, number of target segments, and beam repetition rate, explicitly teaching that “[i]ncreasing rotation speed reduces the pulsed temperature rise however stress levels are significantly increased at higher speeds. Segmenting the annular slice into sections maybe desirable from a stress point of view but ultimately an optimization process will be needed to find the best compromise. Accordingly, one of ordinary skill in the art at the time of the invention/filing would have found it obvious to modify the rotary target rotational frequency of Terron as suggested in Terron and as taught in Surrey for the predictable purpose of balancing temperature rise and mechanical stress for a given beam repetition rate and number of neutron-producing segments. 
14.	Regarding claim 3, the modification of the neutron production method of Terron with the target rotational speed taught by Surrey renders claim 1 obvious. Terron further discloses a method wherein the proton beam has a current of between about 10 mA and about 100 mA (Table 1; the peak beam current is 75 mA).

15.	Regarding claim 5, the modification of the neutron production method of Terron with the target rotational speed taught by Surrey renders claim 1 obvious. Surrey further teaches a rotational speed of 100 rpm (Fig. 3). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to modify the rotary target rotational frequency of Terron as suggested in Terron and as taught in Surrey for the reasons stated above.
16.	Regarding claim 7, the modification of the neutron production method of Terron with the target rotational speed taught by Surrey renders claim 1 obvious. Terron further discloses a target wherein the channels are oriented substantially parallel to a major surface of the solid neutron source layer (see Fig. 2).
17.	Claims 2, 4, 6, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Terron et al. “Conceptual design of the beryllium rotating target for the ESS-Bilbao facility” in view of Surrey, E. et al., "FAFNIR: Strategy and risk reduction in accelerator driven neutron sources for fusion materials irradiation data" Fusion Engineering and Design 89 (2014) 2108–2113, in further view of Willis et al., US 2010/0067640.
18.	Regarding claim 2, the modification of the neutron production method of Terron with the target rotational speed taught by Surrey renders claim 1 obvious. Terron further discloses a proton beam of energy 50 MeV. Willis, however, teaches a method of irradiating a lithium target with a proton beam to produce neutrons (see Fig. 1, [0005]), wherein the proton beam has an energy of between about 1.88 MeV and about 3 MeV ([0043] 2.5 MeV). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to modify the method of Terron with the proton beam of Willis because such a modification provides the predictable advantage of producing neutrons suitable for use in BNCT ([0005]). 
19.	Regarding claim 4, the modification of the neutron production method of Terron with the target rotational speed taught by Surrey renders claim 1 obvious. Terron is silent as to its proton beam area. Willis, however, teaches a method of irradiating a lithium target with a proton beam to produce neutrons (see Fig. 1, [0005]), wherein the proton beam contacts the surface of the target with a beam spot size of about 10 cm ([0041] “beam diameter is 8 cm at the target”). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to modify the method of Terron with the proton beam of Willis because such a modification provides the predictable advantage of producing neutrons suitable for use in BNCT ([0005]). 
20.	Regarding claim 6, the modification of the neutron production method of Terron with the target rotational speed taught by Surrey renders claim 1 obvious. Terron is silent as to the size of its coolant channels. Willis teaches a neutron producing target having a coolant channels that are micro-channels having a cross- sectional dimension of between about .5 mm and about 3 mm ([0042] “0.6 cm x 0.2 cm”). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the cooling channels of Willis to the target of Terron for the predictable purpose of providing sufficient cooling such that the neutron source layer will not melt ([0042] “lithium layer will remain solid”). 
21.	Regarding claim 8, the modification of the neutron production method of Terron with the target rotational speed taught by Surrey renders claim 1 obvious. Terron discloses a beryllium solid neutron source layer and is silent as to its thickness (see Section 4.2), but notes that lithium is another solid neutron source layer that could be considered (Section 2). Willis teaches a target (see Fig. 1 and [0028]) for proton-irradiation comprising a 0.1 mm thick ([0032]) solid neutron source layer (10) of lithium, noting that such materials provide good neutron production ([0032]) for BNCT ([0005]). Accordingly, One of ordinary skill in the art at the time of the invention/filing would have found the target material and thickness of Willis an obvious substitution for the beryllium target material of Terron. 
22.	Regarding claim 9, the modification of the neutron production method of Terron with the target rotational speed taught by Surrey renders claim 1 obvious. Terron further discloses a proton beam of energy 50 MeV and producing neutrons of 8-13 MeV (Table 2). Willis, however, teaches a method of irradiating a lithium target with a lower energy proton beam to produce neutrons (see Fig. 1, [0005], [0043]), wherein the emitted neutrons have an energy between about 1 eV and 10 keV ([0043]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to modify the method of Terron with the proton beam of Willis because such a modification provides the predictable advantage of producing neutrons suitable for use in BNCT ([0005]). 
23.	Regarding claim 10, the modification of the neutron production method of Terron with the target rotational speed taught by Surrey renders claim 1 obvious. Terron further discloses a neutron flux of 10^15 n/s (p. 35) with a 50 MeV proton beam. Willis, however, teaches a method of irradiating a lithium target with a lower energy proton beam to produce neutrons (see Fig. 1, [0005], [0043]), wherein the emitted neutrons have a flux of about 1x10^9 n/cm2/s ([0043]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to modify the method of Terron with the proton beam of Willis because such a modification provides the predictable advantage of producing neutrons suitable for use in BNCT ([0005]). 

24.	Claims 11, 12, 13, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Terron et al. “Conceptual design of the beryllium rotating target for the ESS-Bilbao facility” in view of Willis et al., US 2010/0067640.
25.	Regarding claim 11, Terron discloses a method, comprising: rotating a plurality of segments removably coupled to a rotary fixture , each of the segments of the plurality of segments including a solid neutron source layer (p. 35 “the design of the ESS-Bilbao target will consist of a rotating disk holding watercooled beryllium plates as it is sketched in Fig. 1”); flowing a coolant through coolant channel circuits of the plurality of segments (p. 35 “The coolant enters into the disk through its axis, is then distributed radially to the beryllium plates through the upper distribution channels, gets back towards the disk center through the collection of lower channels, and leave it coaxially through the disk axis as shown in Fig. 2); and directing a proton beam at the solid neutron source material such that the proton beam contacts a surface of each of a sequence of segments of the plurality of segments sequentially as the rotary fixture rotates, to cause the emission of neutrons from the solid neutron source layer (Fig. 3(a); p. 34, Abstract). Terron discloses a beryllium solid neutron source layer and is silent as to its thickness (see Section 4.2), but notes that lithium is another solid neutron source layer that could be considered (Section 2). Willis teaches a target (see Fig. 1 and [0028]) for proton-irradiation comprising a 0.1 mm thick ([0032]) solid neutron source layer (10) of lithium, noting that such materials provide good neutron production ([0032]) for BNCT ([0005]). Accordingly, One of ordinary skill in the art at the time of the invention/filing would have found the target material and thickness of Willis an obvious substitution for the beryllium target material of Terron. 
26.	Regarding claim 12, the modification of the source layer of Terron as taught by Willis renders claim 11 obvious. Terron further discloses a proton beam of energy 50 MeV. Willis, however, teaches a method of irradiating a lithium target with a proton beam to produce neutrons (see Fig. 1, [0005]), wherein the proton beam has an energy of between about 1.88 MeV and about 3 MeV ([0043] 2.5 MeV). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to modify the method of Terron with the proton beam of Willis because such a modification provides the predictable advantage of producing neutrons suitable for use in BNCT ([0005]). 
27.	Regarding claim 13, the modification of the source layer of Terron as taught by Willis renders claim 11 obvious. Terron further discloses a method wherein the proton beam has a current of between about 10 mA and about 100 mA (Table 1; the peak beam current is 75 mA).
28.	Regarding claim 14, the modification of the source layer of Terron as taught by Willis renders claim 11 obvious. Terron is silent as to its proton beam area. Willis, however, teaches a method of irradiating a lithium target with a proton beam to produce neutrons (see Fig. 1, [0005]), wherein the proton beam contacts the surface of the target with a beam spot size of about 10 cm ([0041] “beam diameter is 8 cm at the target”). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to modify the method of Terron with the proton beam of Willis because such a modification provides the predictable advantage of producing neutrons suitable for use in BNCT ([0005]). 
29.	Regarding claim 16, the modification of the source layer of Terron as taught by Willis renders claim 11 obvious. Terron is silent as to the size of its coolant channels. Willis teaches a neutron producing target having a coolant channels that are micro-channels having a cross- sectional dimension of between about .5 mm and about 3 mm ([0042] “0.6 cm x 0.2 cm”). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to apply the cooling channels of Willis to the target of Terron for the predictable purpose of providing sufficient cooling such that the neutron source layer will not melt ([0042] “lithium layer will remain solid”). 
30.	Regarding claim 17, the modification of the source layer of Terron as taught by Willis renders claim 11 obvious. Terron further discloses a target wherein the channels are oriented substantially parallel to a major surface of the solid neutron source layer (see Fig. 2).
31.	Regarding claim 19, the modification of the source layer of Terron as taught by Willis renders claim 11 obvious. Terron further discloses a proton beam of energy 50 MeV and producing neutrons of 8-13 MeV (Table 2). Willis, however, teaches a method of irradiating a lithium target with a lower energy proton beam to produce neutrons (see Fig. 1, [0005], [0043]), wherein the emitted neutrons have an energy between about 1 eV and 10 keV ([0043]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to modify the method of Terron with the proton beam of Willis because such a modification provides the predictable advantage of producing neutrons suitable for use in BNCT ([0005]). 
32.	Regarding claim 20, the modification of the source layer of Terron as taught by Willis renders claim 11 obvious. Terron further discloses a neutron flux of 10^15 n/s (p. 35) with a 50 MeV proton beam. Willis, however, teaches a method of irradiating a lithium target with a lower energy proton beam to produce neutrons (see Fig. 1, [0005], [0043]), wherein the emitted neutrons have a flux of about 1x10^9 n/cm2/s ([0043]). One of ordinary skill in the art at the time of the invention/filing would have found it obvious to modify the method of Terron with the proton beam of Willis because such a modification provides the predictable advantage of producing neutrons suitable for use in BNCT ([0005]). 
33.	Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Terron et al. “Conceptual design of the beryllium rotating target for the ESS-Bilbao facility” in view of Willis et al., US 2010/0067640, in further view of Surrey, E. et al., "FAFNIR: Strategy and risk reduction in accelerator driven neutron sources for fusion materials irradiation data" Fusion Engineering and Design 89 (2014) 2108–2113.
34.	Regarding claims 15 and 18, the modification of the source layer of Terron as taught by Willis renders claim 11 obvious. Terron is silent as to the rotational speed of its rotary fixture. However, Terron states “[t]o ensure that every beam pulse hits a different beryllium plate, the accelerator and target will be synchronized using…readings of the disk velocity… (pp. 35-36) and discusses selecting a number of beryllium plates based on the beam frequency (section 4.1) to minimize temperature and mechanical stress on the target elements. Accordingly, Terron establishes that the rotational speed, number of target plates, and beam repetition rate are interrelated result-effective variables, thereby providing motivation for a skilled artisan to optimize these variables to produce desired effects. Furthermore, Surrey teaches a rotational target rotary fixture configured to rotate at a frequency of about 1,000 rpm or between about 100 rpm and 1800 rpm (see Figs. 3 (1000 rpm) and 4 (~500-4500 rpm) and associated text on pp. 2111). Surrey reinforces the disclosure of Terron regarding the interrelation of rotation speed, number of target segments, and beam repetition rate, explicitly teaching that “[i]ncreasing rotation speed reduces the pulsed temperature rise however stress levels are significantly increased at higher speeds. Segmenting the annular slice into sections maybe desirable from a stress point of view but ultimately an optimization process will be needed to find the best compromise. Accordingly, one of ordinary skill in the art at the time of the invention/filing would have found it obvious to modify the rotary target rotational frequency of Terron as suggested in Terron and as taught in Surrey for the predictable purpose of balancing temperature rise and mechanical stress for a given beam repetition rate and number of neutron-producing segments.

	Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
36.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
37.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
38.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619